Citation Nr: 0933464	
Decision Date: 09/04/09    Archive Date: 09/14/09

DOCKET NO.  06-17 283	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Seattle, 
Washington


THE ISSUE

Entitlement to service connection for a low back disability.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

David Ganz, Associate Counsel


INTRODUCTION

The Veteran had active military service from May 1966 to May 
1968.  

This matter comes to the Board of Veterans' Appeals (Board) 
from an October 2005 rating decision by the Department of 
Veterans Affairs (VA) Regional Office (RO) in Seattle, 
Washington, which, in pertinent part, found that the Veteran 
had not submitted new and material evidence to re-open a 
claim of service connection for a back disability and denied 
service connection for a neck disability. 

In December 2008 the Veteran appeared before the undersigned 
at a Board video-conference hearing held at the Seattle, 
Washington, RO.  A transcript of that hearing is of record.  

 In a February 2009 decision the Board found that the Veteran 
had submitted new and material evidence to reopen a 
previously denied claim of service connection for a low back 
disability and remanded that issue as well as the Veteran's 
claim for service connection for a neck disability.  

In a May 2009 rating decision, the RO granted the Veteran 
service connection for degenerative disc disease (DDD) of the 
cervical spine.  That issue is no longer before the Board.  
See AB v. Brown, 6 Vet. App. 35, 38 (1993).

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if further action is required.


REMAND

The Veteran seeks service connection for a low back 
disability.  At his December 2008 hearing the Veteran 
testified that in February 1967 he injured his neck, back, 
and head in an automobile accident in which he went through 
the windshield, and that he has had problems with his back 
since that time.  

As directed by the February 2009 Board remand, a VA 
examination was conducted in April 2009 to determine the 
nature and etiology of the Veteran's low back disability.  
The examiner noted that following service the Veteran worked 
as a truck driver for approximately 10 years and then as a 
hired hand on a cattle ranch for 14 years.  As a hired hand 
he rode a horse and helped with herding cattle.  He denied 
any injuries to his low back while working as a truck driver 
or as a hired hand, but retired from his ranch job in 1993 
because of back pain.  The examiner opined that it is less 
likely than not that the lumbosacral spine condition was 
caused by the Veteran's auto accident in February 1967, and 
that it is more likely that the lumbosacral spine condition 
was caused by either his job as a truck driver or as a 
cowboy.  

In a July 2009 statement the Veteran indicated that he was 
never a truck driver, but that he drove a light van with 
television parts, and that while working on a cattle ranch he 
did not ride horses or lift hay, but fed cattle once or twice 
a week using a tractor.  

A new VA examination and opinion is necessary because the 
April 2009 VA examiner appears to have based his medical 
nexus opinion on an incorrect factual basis regarding the 
Veteran's post service employment.  See Reonal v. Brown, 5 
Vet. App. 458, 461 (1993) (a medical opinion based on an 
inaccurate factual premise is not probative.)  

The appellant is hereby notified that it is his 
responsibility to report for the examination and to cooperate 
in the development of the case, and that the consequences of 
failure to report for a VA examination without good cause may 
include denial of the claim.  See 38 C.F.R. §§ 3.158 and 
3.655.
Accordingly, the case is REMANDED for the following action:

1.  Schedule the Veteran for a VA medical 
examination to determine the nature and 
etiology of any current low back 
disability.  The examiner should conduct a 
thorough examination of the Veteran's low 
back and diagnosis any disability found.  
As to each disability identified, the 
examiner should provide an opinion as to 
whether it is at least as likely as not 
that the disability is related to, or 
first manifested during, military service, 
and, if not; whether it is at least as 
likely as not that the disability was 
caused or aggravated by the Veteran's 
service-connected DDD of the cervical 
spine disability.

The claim folder must be made available to 
the examiner for review in conjunction 
with the examination.  The examiner should 
note the Veteran's credible testimony 
concerning the injury to his neck and low 
back that he suffered in an automobile 
accident in February 1967, and the medical 
reports of record, including the Veteran's 
separation examination and a July 1982 VA 
examination report.  Furthermore, the 
examiner must note and discuss the 
Veteran's post service employment history.  
A complete rationale for all medical 
opinions must be provided.

2.  Thereafter, if necessary, any 
additional development deemed appropriate 
should be accomplished.  The claim should 
then be readjudicated.  If the claim 
remains denied, the RO should issue a 
supplemental statement of the case (SSOC) 
containing notice of all relevant actions 
taken on the claims, to include a summary 
of the evidence and applicable law and 
regulations considered pertinent to the 
issue currently on appeal, and allow an 
appropriate period of time for response.  

The appellant has the right to submit additional evidence and 
argument on the matter the Board has remanded.  Kutscherousky 
v. West, 12 Vet. App. 369 (1999).



In December 2008 the Veteran appeared before the undersigned 
at a Board video-conference hearing held at the Seattle, 
Washington, RO.  A transcript of that hearing is of record.  
This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2008).




_________________________________________________
RONALD W. SCHOLZ
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2008).




